Opinion of the Court by
Judd, J.
There can be no doubt that the deed from Nalu to Nalu opio, with reference to the execution of which gross misconduct is charged upon the respondent, is fraudulent. The water mark showing' the date of the manufacture of the paper upon which the deed was written to have been 1866, it is impossible that-the deed should have been signed in 1868. All *57tlie evidence shows that both Nalu and Kaolelo, his wife, had died during the early part of the reign of Kamehameha V., without executing any deed, and that many years after’, probably in 1869, their signatures were placed on the deed in question and witnessed by Kaanaana and Kaueloa, who affix their cross marks.
Kaueloa says that Nahaku wrote the names of' Nalu and Kaolelo, but that Nalu opio procured his assent to become a witness, though he knew that they were both dead. He says he did not go before Judge Lawrence and prove the execution of the deed.
Kaanaana says that Nahaku procured his assent to become a witness; that he does not know who wrote the deed; that he did not go before Judge Lawrence.
Nalu opio says that Nahaku wrote the deed, and that Kaa-naana and Kaueloa both went before Judge Lawrence and gave their testimony proving the deed; that Nahaku put him up to having the deed made, though he well knew that Nalu and Kaolelo were dead.
Nahaku denies positively making the deed or writing any of the signatures, but admits that he assisted in procuring the proof of the deed before Judge Lawrénce, believing it to have been executed by its grantors in their life time.
The testimony of many witnesses as well as the inspection of the handwriting of Mr. Nahaku makes it very clear that he did not write the deed, and very doubtful if he wrote the signatures. It is evident that the names of the grantors and of the subscribing witnesses were written by one and the same person, and with the same or similar ink to that used by Judge Lawrence in writing the testimony of the witness in proof of the execution.
Nalu opio, as testified to by Manuel Sylva, has made a statement varying from his testimony given in Court, to wit, that one Naluahi wrote the deed.
It is quite certain from all the facts presented that either *58Nahaku or Nalu opio is guilty of this fraud. The Court are of the opinion that in information of this character, charging a criminal offense against an attorney, the benefit of a reasonable doubt should be held in favor of the respondent, and as the subscribing witnesses and Nalu opio are by their own admissions guilty of fraud, and contradict each other in material matters, the Court has received the impression from their testimony that they are endeavoring to. shield themselves by throwing the guilt of the instigation of this offense upon the respondent. Such testimony is not trustworthy, and the Court does not feel justified in believing it, when its effect would be to ruin the reputation and standing of a practitioner at this bar.
Honolulu, January 21, 1878.
We do not find the charge substantiated and dismiss the information without costs..